      Case 3:19-cv-00505-AWT Document 8 Filed 05/10/19 Page 1 of 20



                     UNITED STATES DISTRICT COURT

                       DISTRICT OF CONNECTICUT


                                 :
JAHEEM SNYPE,                    :
          Plaintiff,             :
                                 : Civil No. 3:19-cv-505 (AWT)
     v.                          :
                                 :
SCOTT ERFE, et al.,              :
          Defendants.            :
                                 :


                        INITIAL REVIEW ORDER

    The plaintiff, Jaheem Snype, who is currently incarcerated

at Garner Correctional Institution in Newtown, Connecticut,

filed this action pro se, pursuant to 42 U.S.C. § 1983.          The

plaintiff lists four defendants in his Complaint, Warden Scott

Erfe, Captain Lewis, Correctional Officer Cipolli, and

Correctional Officer Cocchiola.      All defendants work at Cheshire

Correctional Institution.     The plaintiff asserts Eighth

Amendment claims for deliberate indifference to safety, failure

to protect him from harm and delay of adequate medical care.           He

seeks damages as well as declaratory relief.        The Complaint was

received on April 4, 2019, and the plaintiff was granted

permission to proceed in forma pauperis in this action on April

10, 2019.

    Under section 1915A of title 28 of the United States Code,

the court must review prisoner civil complaints and dismiss any
      Case 3:19-cv-00505-AWT Document 8 Filed 05/10/19 Page 2 of 20



portion of the complaint that is frivolous or malicious, that

fails to state a claim upon which relief may be granted, or that

seeks monetary relief from a defendant who is immune from such

relief.   Id.   This requirement applies both when the plaintiff

pays the filing fee and when he proceeds in forma pauperis.           See

Carr v. Dvorin, 171 F.3d 115, 116 (2d Cir. 1999) (per curiam).

    In reviewing a pro se complaint, the court must assume the

truth of the allegations, and interpret them liberally to “raise

the strongest arguments [they] suggest[].”        Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007).     Although detailed allegations are

not required, the complaint must include sufficient facts to

afford the defendants fair notice of the claims and the grounds

upon which they are based and to demonstrate a right to relief.

Bell Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007).

Conclusory allegations are not sufficient.        Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009).     The plaintiff must plead “enough

facts to state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570.     “‘A document filed pro se is to be

liberally construed and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.’”        Boykin v. KeyCorp., 521 F.3d

202, 214 (2d Cir. 2008) (quoting Erickson v. Pardus, 551 U.S.

89, 94 (2007)).   However, notwithstanding this liberal

interpretation, a pro se complaint will not survive dismissal

                                   2
      Case 3:19-cv-00505-AWT Document 8 Filed 05/10/19 Page 3 of 20



unless the factual allegations meet the plausibility standard.

See, e.g., Fowlkes v. Ironworkers Local 40, 790 F.3d 378, 387

(2d Cir. 2015).

I.   Factual Allegations

     Early in the morning of August 1, 2018, the plaintiff told

Captain Lewis, the unit manager of his housing unit, that he had

been threatened by another inmate.      Captain Lewis said that he

had to attend a meeting that morning but would look into the

matter after his meeting.

     The plaintiff continued performing his job, which was

distributing commissary orders to inmates in his housing unit.

The inmate who had threatened the plaintiff called the plaintiff

to his cell door.    He called the plaintiff a “slow mental health

bastard” and asked for his commissary order.        Doc. #1, ¶ 18.

The plaintiff stated that the commissary had not sent an order

for him and directed the inmate to the commissary officer.            The

inmate used insulting language and threatened to knock the

plaintiff out when his door opened.      The plaintiff walked away.

     The plaintiff cleaned the housing unit while the unit was

locked down.    This was standard practice during first shift on

Wednesdays.    After he finished, the plaintiff took a shower and

secured himself inside his cell.

     Captain Lewis toured the housing unit around noon.          The

plaintiff banged on his door several times to get Captain

                                   3
        Case 3:19-cv-00505-AWT Document 8 Filed 05/10/19 Page 4 of 20



Lewis’s attention.     Captain Lewis told the plaintiff that he had

not forgotten about the plaintiff and was “coming around.”              Id.,

¶ 26.   Captain Lewis opened the plaintiff’s door and asked him

about the threat.     The plaintiff identified the inmate who had

threatened him as Edgardo Perez in cell 16 and told Captain

Lewis exactly what inmate Perez had said.

    Captain Lewis laughed and told the plaintiff that he should

not antagonize inmate Perez.       The plaintiff emphasized that the

threat was serious and said that he would be in danger during

the second shift because inmate Perez did not get his commissary

order that morning.      Captain Lewis said he would look into the

matter and told the plaintiff “You should know how to fight

since you pissing people off.”       Id., ¶ 34.    Laughing, Captain

Lewis left the cell and housing unit.

    Correctional Officers Cipolli and Cocchiola were assigned

to the plaintiff’s housing unit on second shift.          Officer

Cipolli toured the unit counting all the inmates.           The plaintiff

did not leave his cell for dinner.        After all the other inmates

were secured, Officer Cipolli opened the plaintiff’s cell door

so he could do his job cleaning the unit after the meal.            When

the plaintiff finished working, he took a shower and secured

himself in his cell.

    Later that evening, Officer Cipolli toured the housing

unit.   The plaintiff knocked on his cell door when Officer

                                     4
         Case 3:19-cv-00505-AWT Document 8 Filed 05/10/19 Page 5 of 20



Cipolli walked past.       The plaintiff explained about the threat

from inmate Perez.      Officer Cipolli said, “You really stop me on

my tour for that?      Man, man up this is prison, if you didn’t

commit a crime you wouldn’t be here.”          Id., ¶ 57.    Officer

Cipolli walked away and the plaintiff moved away from the cell

door.

    At 7:45 p.m., Officers Cipolli and Cocchiola opened the

plaintiff’s cell door for bottom tier recreation.            The plaintiff

used the phone to call his family.         After his fifteen-minute

call, the plaintiff and his friend sat and talked at a table

near the correctional officers’ station.          Inmate Perez walked up

to the table and interrupted the conversation to call the

plaintiff names and complain about not receiving his commissary

order.    The plaintiff objected to the name-calling and asked

inmate Perez whether he had spoken to the commissary officer.

Inmate Perez again threatened the plaintiff.           The plaintiff’s

friend tried to de-escalate the situation.          The plaintiff

remained quiet.

    The plaintiff tried to get away from inmate Perez who had

been moving his hands in the plaintiff’s face.           When the

plaintiff stood up, inmate Perez punched the plaintiff in the

face with a closed fist, splitting the plaintiff’s lip.             The

plaintiff fell to the floor, hitting his head on the seat.

Officers Cipolli and Cocchiola watched the entire incident from

                                      5
         Case 3:19-cv-00505-AWT Document 8 Filed 05/10/19 Page 6 of 20



their seats in the control station and did nothing.            They did

not call a Code Blue as they are required to do whenever there

is an inmate-on-inmate attack.

    The plaintiff got up and walked toward inmate Perez.                 The

plaintiff’s friend got between the inmates so they could not

fight.     Officers Cipolli and Cocchiola continued to watch and do

nothing.

    The plaintiff returned to his cell and rinsed his mouth

with cold water.      He had a large lump on his head from hitting

the seat.

    The following day, Captain Lewis walked into the housing

unit during the plaintiff’s recreation period.           The plaintiff

was outside playing basketball.         Captain Lewis walked outside,

summoned the plaintiff and said he wanted to speak privately.

Captain Lewis commented that the plaintiff needed stitches on

his lip and began laughing.

    The plaintiff accompanied Captain Lewis to the Captain’s

office.     When Captain Lewis asked what had happened, the

plaintiff said that he had told Captain Lewis about it the day

before, but he had done nothing.          Captain Lewis attributed the

incident to the plaintiff’s mood swings and attitude.            He

laughed again.

    When the plaintiff asked if he could return to the housing

unit, Captain Lewis told him that he was going to segregation

                                      6
       Case 3:19-cv-00505-AWT Document 8 Filed 05/10/19 Page 7 of 20



for investigation of the incident.       To no avail, the plaintiff

complained that he did not fight and had already told Captain

Lewis about the inmate who attacked him.

      Several officers escorted the plaintiff to segregation.

While there, the plaintiff requested medical attention for his

head and lip.    The plaintiff also had complained of pain and

asked Captain Lewis for medical attention.        Captain Lewis

directed the plaintiff to “write a request, that should teach

you a lesson.”    Id., ¶ 110.    The plaintiff submitted a request

but was never seen by medical staff.

      On August 6, 2018, the plaintiff was released from

segregation.     He returned to the same housing unit and cell.        On

the way back to the housing unit, the plaintiff stopped Warden

Erfe and spoke with him.     The plaintiff explained that he had

been assaulted by another inmate after informing Captain Lewis

and other officers about the threat and that Officers Cipolli

and Cocchiola watched the assault and did nothing.          Warden Erfe

took no action.     On August 17, 2018, the plaintiff was

transferred to a different correctional facility.

II.   Analysis

      The plaintiff asserts three claims.       First, he claims that

defendants Lewis, Cipolli, and Cocchiola failed to protect him

from harm in violation of the Eighth Amendment and negligently

failed to protect him from harm.        Second, the plaintiff claims

                                    7
      Case 3:19-cv-00505-AWT Document 8 Filed 05/10/19 Page 8 of 20



that Warden Erfe and Captain Lewis failed to properly supervise

their subordinates because they did not discipline Officers

Cipolli and Cocchiola.    Third, the plaintiff claims that all

defendants contributed to the delay in receiving medical care

for his injuries.

    A.    Official Capacity Claims

    The plaintiff seeks damages from the defendants in their

individual and official capacities.      He also seeks a declaration

that the defendants violated the Eighth Amendment when they

failed to protect him from threatened harm.

    The Eleventh Amendment bars claims for damages against

state officials in their official capacities unless the state

has waived this immunity or Congress has abrogated it.         Kentucky

v. Graham, 473 U.S. 159, 169 (1995).      Section 1983 does not

abrogate state sovereign immunity, Quern v. Jordan, 440 U.S.

332, 343 (1979), and the plaintiff has alleged no facts

suggesting that Connecticut has waived this immunity.

Accordingly, all claims for damages against the defendants in

their official capacities are dismissed pursuant to 28 U.S.C. §

1915A(b)(2).

    The plaintiff seeks a declaration that the actions he

describes violated his rights.     Declaratory relief operates

prospectively.   It is intended to enable parties to adjudicate

claims before either party suffers significant damage.         Orr v.

                                   8
         Case 3:19-cv-00505-AWT Document 8 Filed 05/10/19 Page 9 of 20



Waterbury Police Dep’t, No. 3:17-cv-788(VAB), 2018 WL 780218, at

*7 (D. Conn. Feb. 8, 2018) (citations omitted).           In Orr, the

court dismissed the request for declaratory relief because the

relief related only to past actions; the plaintiff had not

identified any legal issue that could be resolved by declaratory

relief.     Id.

     The plaintiff seeks declaratory relief related to the

actions alleged in the complaint.         These actions occurred in

2018.     As he seeks declaratory relief relating to past actions,

his request is not cognizable1 and is dismissed pursuant to 28

U.S.C. § 1915A(b)(1).

     B.      Failure to Protect/Deliberate Indifference to Safety

     The plaintiff claims that defendants Lewis, Cipolli, and

Cocchiola failed to protect him from harm in violation of the

Eighth Amendment and also negligently failed to protect him.

The court assumes that the second claim is a supplemental state

law tort claim.

     To state a claim for failure to protect an inmate from

harm, or for deliberate indifference to inmate safety, the


     1
       The court notes that if the plaintiff were to prevail on any of
his claims, a judgment in his favor would serve the same purpose as a
declaration that the defendants had violated his rights regarding that
claim. Thus, any request for declaratory relief is redundant. See U.S.
v. $2,350,000.00 in Lieu of One Parcel of Property Located at 895 Lake
Avenue Greenwich, Connecticut, 718 F. Supp. 2d 215, 229 n.7 (D. Conn.
2010) (noting that if property is not forfeited, receiver-claimants
would have been shown to be prevailing innocent owners and declaration
to that effect would be redundant).
                                      9
     Case 3:19-cv-00505-AWT Document 8 Filed 05/10/19 Page 10 of 20



plaintiff must show that the alleged conduct was sufficiently

serious and that the defendant acted with a sufficiently

culpable state of mind, that is, he acted maliciously and

sadistically to cause the plaintiff harm.       See Orr v. Marquis,

No. 3:18-CV-1908(MPS), 2019 WL 161504, at *3 (D. Conn. Jan. 10,

2019) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994)).           The

defendant must have been aware of, and deliberately disregarded,

an excessive risk to the plaintiff’s health or safety.         Id.

(citations omitted); Bridgewater v. Taylor, 698 F. Supp. 2d 351,

357 (S.D.N.Y. 2010) (explaining that defendants must be aware of

facts supporting an inference that harm would occur and must

actually draw that inference).     When evaluating a claim for

failure to protect an inmate from harm or deliberate

indifference to inmate safety, the court considers “the facts

and circumstances of which the official was aware at the time he

acted or failed to act.”    Hartry v. County of Suffolk, 755 F.

Supp. 2d 422, 436 (E.D.N.Y. 2010) (internal quotation marks and

citation omitted).

    The plaintiff alleges that he made Captain Lewis and

Officers Cipolli and Cocchiola aware of the threat from inmate

Perez, but they did not immediately investigate the incident or

keep the inmates separated until an investigation had been done.

Captain Lewis considered the matter amusing and defendants

Cipolli and Cocchiola sat and watched the incident and did

                                  10
     Case 3:19-cv-00505-AWT Document 8 Filed 05/10/19 Page 11 of 20



nothing.   These allegations are sufficient to state a plausible

claim for failure to protect or deliberate indifference to

safety against all three defendants.

    The plaintiff also asserts state law negligence claims

based on these same facts.    As state employees, the defendants

are immune from suit for damages based on negligent conduct

unless they acted recklessly, wantonly, or maliciously.         See

Conn. Gen. Stat. § 4-165 (“No state officer or employee shall be

personally liable for damage or injury, not wanton or reckless

or malicious, caused in the discharge of his duties or within

the scope of his employment.”).     The allegation here that

Captain Lewis failed to immediately investigate the threat does

not rise to this level.    However, the allegation that defendants

Cipolli and Cocchiola watched the encounter and did nothing,

even though they were aware of the threat, could constitute

reckless conduct.   The state law negligence claim is dismissed

as to Captain Lewis only.

    C.     Supervisory Liability

    The plaintiff argues that Warden Erfe and Captain Lewis

failed to properly supervise their subordinates because they did

not discipline Officers Cipolli and Cocchiola.        To the extent

that the plaintiff seeks the discipline of the officers, he has

no right to that relief.     See S. v. D., 410 U.S. 614, 619 (1973)

(“[A] private citizen lacks a judicially cognizable interest in

                                   11
     Case 3:19-cv-00505-AWT Document 8 Filed 05/10/19 Page 12 of 20



the prosecution or nonprosecution of another.”); see also Leeke

v. Timmerman, 454 U.S. 83, 86-87 (1981) (finding inmates had no

constitutional claim based on magistrate’s refusal to charge

guards with assault).   Thus, any request for discipline is

dismissed.   However, the plaintiff may state a claim for

improper supervision.

    To state a claim for supervisory liability, a
    plaintiff must establish that:
    (1) The defendant participated directly in the
    alleged constitutional violation, (2) the defendant,
    after being informed of the constitutional violation
    through a report or appeal, failed to remedy the
    wrong, (3) the defendant created a policy or custom
    under which the unconstitutional practices occurred,
    or allowed the continuance of such a policy or custom,
    (4) the defendant was grossly negligent in supervising
    subordinates who committed the wrongful acts, or (5)
    the defendant exhibited deliberate indifference … by
    failing to act on information indicating that
    unconstitutional acts were occurring.

Shaw v. Prindle, 661 F. App’x 16, 18 (2d Cir. 2016) (quoting

Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)).         As the

plaintiff specifically titles this claim for relief as “Failure

to Supervise,” the court considers this claim under the fourth

Colon factor.

    To state a plausible claim, the plaintiff must do more than

allege that Warden Erfe and Captain Lewis had supervisory

authority.   See Styles v. Goord, 431 F. App’x 31, 33 (2d Cir.

2011) (“The mere fact that a defendant possesses supervisory

authority is insufficient to demonstrate liability for failure


                                  12
     Case 3:19-cv-00505-AWT Document 8 Filed 05/10/19 Page 13 of 20



to supervise under section 1983.”).

    The plaintiff alleges no facts regarding the level of daily

supervision the warden exercises over correctional officers.          He

alleges only that he reported the incident to the warden after

the fact.    Although the plaintiff alleges that the warden took

no action in response to his complaint, the plaintiff also

alleges that he was transferred to a different correctional

facility shortly thereafter.     Thus, it appears that Warden Erfe

took some action, just not the action the plaintiff wanted,

i.e., discipline of the officers involved.       The plaintiff’s

conclusory allegation is insufficient to state a plausible claim

for supervisory liability against Warden Erfe.        See, e.g.,

Milner v. Mulligan, No. 3:17-cv-1341(SRU), 2017 WL 4678185, at

*5 (D. Conn. Oct. 17, 2017) (dismissing claim for failure to

supervise and discipline subordinates where plaintiff alleges no

facts regarding level of daily supervision exercised by warden).

    The plaintiff alleges that Captain Lewis was the unit

manager and was present in the housing unit on a daily basis.

The court considers the allegations against defendant Lewis

sufficient to show daily supervision of the officers in the

housing unit.    Thus, the plaintiff has sufficiently alleged a

plausible claim for supervisory liability against Captain Lewis.

    D.      Delay in Medical Care

    The plaintiff contends that all defendants contributed to

                                    13
     Case 3:19-cv-00505-AWT Document 8 Filed 05/10/19 Page 14 of 20



the delay in him receiving medical care for his injuries.

    The Eighth Amendment forbids deliberate indifference to

prisoners’ serious medical needs.      Spavone v. New York State

Dep’t of Corr. Servs., 719 F.3d 127, 138 (2d Cir. 2013).         To

state a claim for deliberate indifference to a serious medical

or mental health need, the plaintiff must show both that his

need was serious, and that the defendant acted with a

sufficiently culpable state of mind.      See Smith v. Carpenter,

316 F.3d 178, 184 (2d Cir. 2003) (citing Estelle v. Gamble, 492

U.S. 97, 104 (1976)).

    There are both objective and subjective components to the

deliberate indifference standard.      See Hathaway v. Coughlin, 37

F.3d 63, 66 (2d Cir. 1994).     Objectively, the alleged

deprivation must be “sufficiently serious.”       Wilson v. Seiter,

501 U.S. 294, 298 (1991).     The condition must produce death,

degeneration or extreme pain.     See Hathaway v. Coughlin, 99 F.3d

550, 553 (2d Cir. 1996).    Subjectively, the defendant must have

been actually aware of a substantial risk that the plaintiff

would suffer serious harm as a result of his actions or

inactions.   See Salahuddin, 467 F.3d at 279-80.

    Prison guards may be deliberately indifferent to serious

medical needs if they intentionally delay prisoner access to

medical care.   See Estelle v. Gamble, 429 U.S. 97, 105 (1976)

(deliberate indifference “is manifested by … prison guards in

                                  14
     Case 3:19-cv-00505-AWT Document 8 Filed 05/10/19 Page 15 of 20



intentionally denying or delaying access to medical care….”).

    Negligence that would support a claim for medical

malpractice does not rise to the level of deliberate

indifference and is not cognizable under section 1983.         See id.

Nor does a disagreement over the treatment provided show

deliberate indifference.    See Wright v. Rao, 622 F. App’x 46, 47

(2d Cir. 2015) (citing Chance v. Armstrong, 143 F.3d 698, 703

(2d Cir. 1998)).

    The plaintiff alleges that he suffered a split lip that may

have required stitches and a contusion on his head.        It is not

clear whether these injuries, in and of themselves, constitute a

serious medical need.   Courts considering similar injuries have

held that a split lip, even one requiring stitches, and a bruise

to the head are not serious medical needs.       See, e.g., Goodwin

v. Kennedy, No. CV 13-1774(SJF)(AKT), 2015 WL 1040663, at *12

(E.D.N.Y. Mar. 10, 2015) (citing cases holding that superficial

lacerations, including “‘split lip, which bled and became

swollen … [and] needed stitches’” did not constitute serious

medical need) (citation omitted); Rodriguez v. Mercado, NO. 00

CIV. 8588JSRFM, 2002 WL 1997885, at *8 (S.D.N.Y. Aug. 28, 2002)

(inmate claiming to suffer bruised after striking head against

wall with no loss of consciousness did not have serious medical

need).

    Here, however, the plaintiff’s claim is for a delay in

                                  15
     Case 3:19-cv-00505-AWT Document 8 Filed 05/10/19 Page 16 of 20



medical treatment.    Thus, the court’s focus is not on the

injuries themselves, but on the effect of the delay in

treatment.    See Smith, 316 F.3d at 185-86 (“When the basis for a

[deliberate indifference to serious medical need] claim is a

temporary delay or interruption in the provision of otherwise

adequate medical treatment, it is appropriate to focus on the

challenged delay or interruption in treatment rather than the

prisoner’s underlying medical condition alone in analyzing

whether the alleged deprivation is, in ‘objective terms,

sufficiently serious,’ to support an Eighth Amendment claim.”).

    The plaintiff does not name any health care providers as

defendants.   Although he alleges that he received no response to

his sick call request, he alleges no facts suggesting that any

of the defendants was responsible for the lack of response.           His

claim focuses on the failure of defendants Cipolli and Cocchiola

to call a code, which presumably would include a response by

medical staff and, the fact that the day after the assault,

Captain Lewis told the plaintiff to submit a medical request

rather than calling the medical unit to arrange immediate

treatment.    The plaintiff alleges no facts showing exacerbation

of his injuries from the delay.     The court assumes that the

plaintiff suffered some pain from his head contusion, but this

is insufficient to demonstrate a serious medical need.         See

Powell v. Cusimano, 326 F. Supp. 2d 322, (D. Conn. 2004)

                                  16
     Case 3:19-cv-00505-AWT Document 8 Filed 05/10/19 Page 17 of 20



(complaints of knee and head pain to support delay of medical

treatment claim insufficient to constitute serious medical

need).

    The court concludes that the plaintiff has not alleged

facts stating a plausible claim for deliberate indifference to

serious medical needs.

III. Conclusion

    All claims against the defendants in their official

capacities, the request for declaratory relief, the supervisory

liability claim against Warden Erfe, the claim for deliberate

indifference to serious medical needs, and the state law

negligence claim are DISMISSED without prejudice pursuant to 28

U.S.C. § 1915A(b)(1).    The Clerk is directed to terminate Warden

Erfe as a defendant.

    The case will proceed on the individual capacity claims for

failure to protect/deliberate indifference to safety against

defendants Lewis, Cipolli, and Cocchiola, and the supervisory

liability claim against defendant Lewis.

    The court enters the following orders:

    (1)   The Clerk shall contact the Department of Correction

Office of Legal Affairs to ascertain the service or current work

addresses for defendants Lewis, Cipolli, and Cocchiola, mail a

waiver of service of process request packet containing the

Complaint to each defendant at the address provided within

                                  17
     Case 3:19-cv-00505-AWT Document 8 Filed 05/10/19 Page 18 of 20



twenty-one (21) days of this order, and report to the court on

the status of those waiver requests on the thirty-fifth day

after mailing.   If any defendant fails to return the waiver

request, the Clerk shall make arrangements for in-person service

by the U.S. Marshals Service on the defendant in his or her

individual capacity and the defendant shall be required to pay

the costs of such service in accordance with Federal Rule of

Civil Procedure 4(d).

    (2)   The Clerk shall send the plaintiff a copy of this

order.

    (3)   The Clerk shall send a courtesy copy of the Complaint

and this order to the Connecticut Attorney General and the

Department of Correction Office of Legal Affairs.

    (4)   The defendants shall file their response to the

Complaint, either an answer or motion to dismiss, within sixty

(60) days from the date the waiver forms are sent.        If they

choose to file an answer, they shall admit or deny the

allegations and respond to the cognizable claims recited above.

They also may include all additional defenses permitted by the

Federal Rules.

    (5)   Discovery, pursuant to Federal Rules of Civil

Procedure 26 through 37, shall be completed within seven months

(210 days) from the date of this order.      Discovery requests need

not be filed with the court.

                                  18
     Case 3:19-cv-00505-AWT Document 8 Filed 05/10/19 Page 19 of 20



    (6)   All motions for summary judgment shall be filed within

eight months (240 days) from the date of this order.

    (7)   Pursuant to Local Civil Rule 7(a), a nonmoving party

must respond to a dispositive motion within twenty-one (21) days

of the date the motion was filed.      If no response is filed, or

the response is not timely, the dispositive motion can be

granted absent objection.

    (8)   If the plaintiff changes his address at any time

during the litigation of this case, Local Court Rule 83.1(c)2

provides that the plaintiff MUST notify the court.        Failure to

do so can result in the dismissal of the case.        The plaintiff

must give notice of a new address even if he is incarcerated.

The plaintiff should write PLEASE NOTE MY NEW ADDRESS on the

notice.   It is not enough to just put the new address on a

letter without indicating that it is a new address. If the

plaintiff has more than one pending case, he should indicate all

case numbers in the notification of change of address.         The

plaintiff should also notify the defendant or the attorney for

the defendants of his new address.

    (9)   The plaintiff shall utilize the Prisoner Efiling

Program when filing documents with the court.       The plaintiff is

advised that the Program may be used only to file documents with

the court.   Local court rules provide that discovery requests

are not filed with the court.     D. Conn. L. Civ. R. 5(f).

                                  19
     Case 3:19-cv-00505-AWT Document 8 Filed 05/10/19 Page 20 of 20



Therefore, discovery requests must be served on defendants’

counsel by regular mail.

    It is so ordered.

    Signed this 10th day of May 2019 at Hartford, Connecticut.




                                           /s/AWT _       ___
                                      Alvin W. Thompson
                                 United States District Judge




                                  20
